Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-5, 7-12, 14-19 and 21 are currently pending and are presented for examination on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, claims 1-21 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps are directed towards requesting, receiving, reviewing, and accepting items if deemed valid or authentic after reviewing.  This is a long- standing commercial practice previously performed by humans (e.g., cashiers, etc.) manually and via mental steps.  That is to say, it has long been a practice for a human, such as a cashier, to make a request to receive money to deposit in the cash register, receive e.g., a one-hundred dollar bill, analyze said bill, and responsive to determining that the bill is valid credit the register (while debiting the remainder), and responsive to determining that the bill is invalid capture an image of the bill or check or customer, and not deposit it in the register (lock the account).  As such, the inventions include an abstract idea under the 2019 PEG, and Alice Corporation.  Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and/or generally instruct an artisan to apply it (the method) across generic computing technology. A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Under part 2b, the additional elements offered by the dependent claims (e.g., an electronic representative, mobile electronic device, computer processor, etc.) either further delineate the abstract idea, recite insignificant extra-solution activity, or instruct the artisan to apply it (the abstract idea) across generic computing technology.  The claims, as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data.  MPEP 2106.05(d), wherein the italicized tasks are particularly germane to the instant invention.
Invoking a particular type of detection or sensor, so as to link the use of the judicial exception to a particular technological environment, fails to cure patent eligibility.  Activating a metal detecting device and analyzing to determine whether it includes an invalid metal material fails to offer an innovative concept in and of itself.  Applicant has failed to persuade that such invocation results in significantly more.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In particular, Claim 15 recites in the preamble “At least one non-transitory computer-readable medium . . .” which is not clear.  It is not necessary to say “at least one,” standard patent parlance accepts that “A . . . medium” incorporates a plurality of compact discs, thumb drives, memory devices, etc.  Please change this clause to “A non-transitory . . . medium.”  Appropriate correction is required.  Claims 16-21 depend from Claim 15, and are likewise rejected.       
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 5-9, 12-16, 19, and 20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. 2007/0181676 to Mateen et al., in view of US 2012/0292388 to Hernandez, and further in view of US 2007/0140551 to He et al.
With respect to Claims 1, 8, and 15, Mateen teaches a method, one or more non-transitory computer-readable media storing instructions ([0128]), and a system (FIG. 1), comprising: a self-service kiosk (“automated banking machine”) including at least one computing device having at least one processor (Abstract), a communication interface communicatively coupled to the at least one processor ([0073]), and a memory storing computer-readable instructions ([0073]) that, when executed by the at least one processor, cause at least one computing device of the system to: receive a request to deposit items into the self-service kiosk ([0159]); responsive to receiving the request to deposit items into the self-service kiosk, enable deposit functionality of the self-service kiosk ([0189]); receive at least one item for deposit ([0189]); analyze the at least one item to determine whether it includes a valid item for deposit ([0189]); responsive to determining that the at least one item includes a valid item for deposit, process the deposit ([0189]) and executing an instruction to credit an account of a user associated with the request to deposit items (that’s what it means to make a deposit at an ATM).
Mateen fails to expressly teach responsive to determining that the at least one item does not include a valid item for deposit: execute an instruction to activate one or more image capture devices of the self-service kiosk; and execute an instruction to lock the account of the user associated with the request to deposit items.  Hernandez, however, teaches instructing image capture device to capture an image upon rejection of validation, as well as locking the user’s account after a number of invalid attempts. ([0055];[0067])  Hernandez discusses the need for reliable authentication for user’s attempting to access their accounts.  [0001-02].  It would have been obvious to one of ordinary skill in the art to modify Mateen to include the image capture and lock out provisions of Hernandez since providing reliable authentication methods is also the problem to be solved in Mateen.
Mateen fails but He teaches wherein analyzing the at least one item to determine whether it includes a valid item for deposit includes: activating a metal detecting device; and analyzing the at least one item to determine whether it includes an invalid material. [0004] He teaches image capture of the banknotes interior to the kiosks. (see “images” throughout, e.g., [0004]; [0040-45])  As He discusses, there is a growing need for automatic validation of banknotes in a simple, reliable and cost effective manner at self-service kiosks. [0003] it would have been obvious to one of ordinary skill in the art to modify Mateen to include metallic sensing to validate the deposited material, so as to provide a reliable and cost effective manner of validation.

With respect to Claims 2, 9, and 16, Mateen teaches wherein analyzing the at least one item to determine whether it includes a valid item for deposit includes analyzing the at least one item to determine whether it includes a material not associated with valid items for deposit. ([0205], receiving gaming chips teaches this)
With respect to Claim 5, 12, and 19, Mateen fails to teach instructions that, when executed, cause the at least one computing device to: responsive to executing an instruction to activate one or more image capture devices of the self-service kiosk, receive, from the one or more image capture devices of the self-service kiosk, image data; and analyze the image data to determine whether the request to deposit items was unauthorized activity.  Hernandez teaches this at least at [0055]. Under the same rationale as Claim 1, it would have been obvious to one of ordinary skill in the art to modify Mateen to include this limitation.
With respect to Claims 6, 13, and 20, Mateen teaches wherein the one or more image capture devices are arranged on one of: an interior of the self-service kiosk and an exterior of the self-service kiosk. (FIG. 4)
With respect to Claims 7, 14, and 21, Mateen teaches wherein executing the instruction to activate one or more image capture devices of the self-service kiosk further includes executing an instruction to activate one or more sensing devices associated with the self-service kiosk. ([0181])

	Claim 3, 4, 10, 11, 17, and 18 are rejected under § 103 as being unpatentable over Mateen, in view of Hernandez, and further in view of US 2020/0097710 to Pratten et al.
With respect to Claims 3, 10, and 17, the combination of Mateen and Hernandez fails to expressly teach wherein analyzing the at least one item to determine whether it includes a valid item for deposit includes analyzing the at least one item to determine whether it includes a watermark.  Pratten, however, teaches verification of deposited banknote by analyzing a watermark in the scanned image of a banknote. ([0076]) Pratten teaches determining whether the deposit is suitable for proceeding. [0017]  It would have been obvious to one of ordinary skill in the art to modify Mateen to include consideration of watermark on banknote, in order to determine if the banknote is valid or suitable for proceeding.
With respect to Claims 4, 11, and 18, the combination of Mateen and Hernandez fails to expressly teach wherein analyzing the at least one item to determine whether it includes a valid item for deposit includes analyzing the at least one item to determine whether it includes an embedded thread.  Pratten, however, teaches the use of threads. [0118] Under the same rationale as Claim 3, it would have been obvious to one of ordinary skill in the art to modify Mateen to include this limitation. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM J JACOB/Examiner, Art Unit 3696